

Exhibit 10.1
FIRST AMENDMENT, dated as of January 22, 2007 (this “Amendment”) to the Amended
and Restated Credit Agreement (2006-A), dated as of December 15, 2006 (the
“Agreement”), by and among AIRCASTLE INVESTMENT HOLDINGS 2 LIMITED (“Bermuda
Holding 2 Limited”), an exempted company organized and existing under the laws
of Bermuda, AIRCASTLE IRELAND NO. 1 LIMITED (“AI 1 Ltd.”), a limited liability
company incorporated in Ireland, AIRCASTLE IRELAND NO. 3 LIMITED (“AI 3 Ltd.”),
a limited liability company incorporated in Ireland, and certain Holdings
Subsidiary Trusts and Holdings SPCs designated as Borrowing Affiliates (such
Holdings Subsidiary Trusts and Holdings SPCs being referred to individually as a
“Borrower” or collectively as the “Borrowers”), JPMORGAN CHASE BANK, N.A., as
administrative agent (the “Administrative Agent”) and certain lenders from time
to time parties thereto. Capitalized terms used but not otherwise defined in
this Amendment shall have the meanings set forth in the Agreement and the rules
of interpretation set forth therein shall apply to this Amendment.


W I T N E S S E T H:


WHEREAS, Bermuda Holding 2 Limited, AI 1 Ltd., AI 2 Ltd., the Borrowers, the
Lenders and the Administrative Agent are parties to the Agreement;
 
WHEREAS, the Borrowers have requested that the Lenders amend the Agreement, as
more fully described herein; and
 
WHEREAS, the Lenders are willing to agree to such amendment, but only upon the
terms and subject to the conditions set forth herein;
 
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:



1.  
Amendment to Section 1.1 of the Agreement.

 
Subsection 1.1 of the Agreement is hereby amended by deleting the following
defined terms: “Individual Asset Borrowing Base” and “Total Revolving Credit
Commitment” and inserting, in proper alphabetical order, the following new
defined terms and related definitions:
 
(a)  “ACS 2007-1 Securitization” means a securitization of any interests in or
leases of Financed Eligible Assets or other permanent public or private capital
markets transaction secured by Financed Eligible Assets (which, in each case,
does not constitute bridge or interim financing) for the benefit of the Parent,
an Affiliate thereof, or any of its Subsidiaries, occurring after the date
hereof.
 
(b)  “Adjusted Purchase Price” of an Eligible Asset means the Purchase Price of
such Eligible Asset plus, without duplication of amounts included in the
Purchase Price of such Eligible Asset, the costs incurred in connection with any
Approved Improvements or any Qualified Conversion related to such Eligible
Asset.
 
(c)  “First Amendment” means the First Amendment to the Agreement dated as of
January 19, 2007, among Bermuda Holding 2 Limited, AI 1 Ltd., AI 2 Ltd., the
Borrowers, the Lenders and the Administrative Agent.
 
(d)  “First Amendment Effective Date” means the date on which the conditions
precedent set forth in paragraph 6 of the First Amendment shall have been
satisfied or waived.
 

1

--------------------------------------------------------------------------------





 
(e)  “Individual Eligible Asset Borrowing Base” with respect to any Eligible
Asset means (a) prior to the date that is twelve months after the date a Loan is
made to acquire such Eligible Asset, the Adjusted Purchase Price of such
Eligible Asset and (b) any time thereafter, 95% of the Adjusted Purchase Price
of such Eligible Asset.
 
(f)  “Interim Maturity Date” means the earlier of (a) (i) June 30, 2007 or (ii)
if the fee referred to in clause (iii) of Section 2.10 is paid to the Lenders on
or prior to June 30, 2007, December 31, 2007 and (b) the closing date with
respect to the ACS 2007-1 Securitization.
 
(g)  “Total Revolving Credit Commitment” means, on any date prior to the Interim
Maturity Date, a principal amount equal to $1,250,000,000, and thereafter,
$1,000,000,000, in each case as may be reduced from time to time in accordance
with Section 2.7.
 
2.  Amendments to Sections 2.3(b) of the Agreement. Subsection 2.3(b) of the
Agreement is hereby amended by adding at the end thereof the following:
 
“(v) If as of the Interim Maturity Date the aggregate principal amount of the
Loans outstanding shall be in excess of $1,000,000,000, the Borrowers shall
prepay the Loans in an amount equal to the amount necessary to cause the
aggregate outstanding principal amount of the Loans to be equal to or less than
$1,000,000,000.”


3.  Amendments to Section 2.10 (Fees) of the Agreement. Subsection 2.10 (Fees)
of the Agreement is hereby amended and restated in its entirety to read as
follows:
 
“Borrower (i) shall pay the fees specified in the Fee Letters on the dates
specified therein, (ii) shall pay a commitment fee for the period from and
including the date hereof to the Revolving Credit Termination Date, computed at
a rate of 0.125% per annum on the average daily amount of the available unused
Revolving Credit Commitment of such Lender during the period for which payment
is made, payable monthly in arrears on each Fee Payment Date, commencing on the
first such date to occur after the date hereof, and (iii) may, at its election,
pay, on or prior to June 30, 2007, a fee equal to the product of 0.250% and
$250,000,000 so that the Interim Maturity Date is extended as contemplated by
clause (a)(ii) of the definition thereof.”
 
4.  Amendment to Exhibit A to the Credit Agreement. Exhibit A to the Credit
Agreement shall be replaced in its entirety with a new Exhibit A attached as
Annex I to this Amendment.
 
5.  Conditions to Amendment Effective Date. This Amendment shall become
effective upon the date (the “Amendment Effective Date”) when the following
conditions are satisfied:
 
(a)  Counterparts. The Administrative Agent shall have received counterparts of
this Amendment, duly executed and delivered by Bermuda Holding 2 Limited, AI 1
Ltd., AI 2 Ltd., the Borrowers and the Lenders;
 
(b)  No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the transactions contemplated
herein; and
 
(c)  Representations and Warranties. Each of the representations and warranties
made by the Credit Parties in or pursuant to the Loan Documents shall be true
and correct in all material respects on and as of the date hereof, before and
after giving effect to the effectiveness of this
 
(d)  Amendment, as if made on and as of the date hereof, except to the extent
such representations and warranties expressly relate to a specific earlier date,
in which case such representations and warranties were true and correct as of
such earlier date.
 
(e)  Fees and Expenses. The Borrower shall pay all accrued and unpaid fees,
costs and expenses in connection with the Amendment and the transactions
contemplated thereby to the extent then due and payable, together with the
reasonable legal fees and expenses of the Administrative Agent.
 

6.  
Continuing Effect of Loan Documents

 
This Amendment shall not constitute an amendment or waiver of any provision of
the Agreement not expressly referred to herein and shall not be construed as an
amendment, waiver or consent to any further or future action on the part of the
Credit Parties that would require an amendment, waiver or consent of the Lenders
or Administrative Agent. Except as expressly amended hereby, the provisions of
the Agreement are and shall remain in full force and effect.
 
 
2

--------------------------------------------------------------------------------

 

7.  
Counterparts

 
. This Amendment may be executed by one or more of the parties hereto on any
number of separate counterparts (including by facsimile), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.
 

8.  
Severability

 
. Any provision of this Amendment which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 

9.  
Integration.

 
This Amendment and the other Loan Documents represent the agreement of the
Credit Parties, the Administrative Agent and the Lenders with respect to the
subject matter hereof, and there are no promises, undertakings, representations
or warranties by the Administrative Agent or any Lender relative to the subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.
 

10.  
GOVERNING LAW

 
. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
 





3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
 




AIRCASTLE INVESTMENT HOLDINGS 2 LIMITED
 
By: /s/ Ron Wainshal
Name: Ron Wainshal
Title: Director
 
AIRCASTLE IRELAND NO.1 LIMITED
 
By: /s/ Ron Wainshal
Name: Ron Wainshal
Title: Director
   
AIRCASTLE IRELAND NO. 3 LIMITED
 
By: /s/ Ron Wainshal
Name: Ron Wainshal
Title: Director
 
CONSTITUTION AIRCRAFT LEASING (IRELAND) 2 LIMITED
By: /s/ Ron Wainshal
Name: Ron Wainshal
Title: Director
 
 
EMER AIRCRAFT LEASING (IRELAND) LIMITED
 
By: /s/ Ron Wainshal
Name: Ron Wainshal
Title: Director
 
WELLS FARGO NORTHWEST, NATIONAL ASSOCIATION, as Owner Trustee under the various
Trust Agreements
 
By: /s/ Val T. Orton
Name: Val T. Orton
Title: Vice President
 
AIRCRAFT MSN 29045 LLC
 
By: /s/ David Walton
Name: David Walton
Title: Managing Director


--------------------------------------------------------------------------------






 
AIRCRAFT MSN 29046 LLC
 
By: /s/ Mark Zeidman
Name: Mark Zeidman
Title: Managing Director
   
AIRCRAFT MSN 1006 LLC
 
By: /s/ Mark Zeidman
Name: Mark Zeidman
Title: Managing Director
 
AIRCRAFT MSN 28213 LLC
 
By: /s/ Mark Zeidman
Name: Mark Zeidman
Title: Managing Director
 
ENDEAVOR AIRCRAFT LEASING (SWEDEN) 2 AB
 
By: /s/ Peter Plunkett
Name: Peter Plunkett
Title: Director
 
JPMORGAN CHASE BANK, N.A., as Agent and as Lender
 
By: /s/ Matthew H. Massie
Name: Matthew H. Massie
Title: Managing Director
   
BEAR STEARNS CORPORATE LENDING INC., as a Lender
 
By: /s/ Victor Bulzacchelli
Name: / Victor Bulzacchelli
Title: Vice President
 
CITICORP NORTH AMERICA, INC., as a Lender
 
By : /s/ Gaylord C. Holmes
Name: Gaylord C. Holmes
Title: Vice President
 



